   Case 0:21-cv-60125-RNS Document 18-1 Entered on FLSD Docket 04/21/2021 Page 1 of 5


Richard Lerner

From:                           Chauncey Cole <chauncey.cole@coletrial.com>
Sent:                           Monday, April 19, 2021 5:27 PM
To:                             Richard Lerner
Cc:                             Jean-Claude Mazzola; Steven Prifti
Subject:                        RE: Benlida v. Circuitronix



Good Afternoon Richard,
       We are certainly open to mediation and working with you in good faith to try to reach
some kind of resolution. It will not be possible for us to complete mediation in the next one or
two weeks, but I would think we should be able to schedule something in approximately 30
days. I will confer with my client and propose some possible mediators this week, and I’m also
open to considering anyone you would like to propose. It may be helpful to select someone
from South Florida who the court would be familiar with, but I suppose that is not absolutely
necessary. To the extent we need to designate a location, I would request that it be in Miami
since that is where the case is pending and where my client and I are located. However, I don’t
think the location matters too much since I assume this will all have to be done remotely
anyway, with folks joining us from China, and many people still concerned about gathering in
person because of the pandemic. Everyone probably can join from their own offices. We
understand the time difference, and we’re certainly open to starting early to accommodate the
people joining from China, as best we can.

       Regarding the motion to dismiss, I am not inclined to ask that the court hold it in
abeyance. Mediation is one aspect of that motion, but perhaps the more fundamental issue is
that the federal court doesn’t appear to have subject matter jurisdiction when all the required
parties are included in the case. As I indicated in the brief, it appears that this matter could
proceed in state court, with all the parties properly joined. However, if you add ROK and CTX-
HK into the mix in federal court, it appears to eliminate diversity jurisdiction. One way to deal
with that problem might be to voluntarily dismiss the action and refile it in state court. In any
event, we need to have clarity about the proper forum for this case. If the court is inclined to
dismiss based on the failure to mediate pre-suit, I’m certain that dismissal would be without
prejudice and the case could be refiled later, in state or federal court, if mediation does not
produce a settlement.

      Regarding the document you sent over, I have seen it, we are aware of it, and from our
perspective it has no effect at all on the necessity of joining ROK and CTX-HK in this case.
Respectfully yours,

Chauncey D. Cole IV, Esq.

Chauncey Cole, PA
9100 South Dadeland Blvd., Suite 1553
Miami, FL 33156
                                                       1
   Case 0:21-cv-60125-RNS Document 18-1 Entered on FLSD Docket 04/21/2021 Page 2 of 5
chauncey.cole@coletrial.com
Direct: 786-497-7053
Mobile: 518-229-2782

From: Richard Lerner <Richard@mazzolalindstrom.com>
Sent: Monday, April 19, 2021 9:55 AM
To: Chauncey Cole <chauncey.cole@coletrial.com>
Cc: Jean-Claude Mazzola <jeanclaude@mazzolalindstrom.com>; Richard Lerner <Richard@mazzolalindstrom.com>;
Steven Prifti <steven@mazzolalindstrom.com>
Subject: FW: Benlida v. Circuitronix

Chauncey –

Could you please advise re Friday’s email. See below.

Rich

From: Richard Lerner
Sent: Friday, April 16, 2021 2:21 PM
To: Chauncey Cole <chauncey.cole@coletrial.com>
Cc: Jean-Claude Mazzola <jeanclaude@mazzolalindstrom.com>; Richard Lerner <Richard@mazzolalindstrom.com>;
Steven Prifti <steven@mazzolalindstrom.com>
Subject: Benlida v. Circuitronix


Dear Chauncey,

The attached documents, signed by Rishi, show that the US-CTX entity assumed the liabilities of the HK-CTX
entity, and that the HK-CTX entity acted for the US-CTX entity. Therefore, it is self-evident that the HK entity
is not a necessary party. We therefore request that you withdraw your second argument from your motion to
dismiss, as HK-CTX entity is not a necessary party, and the court clearly has diversity jurisdiction.

As for your first argument regarding mediation, we ask that you agree to hold the motion in abeyance pending
mediation, which our client would very willingly attend (via Zoom, or the like) within the next week or two.
Our client is, of course, desirous of a mediated resolution.

We can do the mediation at your New York office or ours, or in Florida, or at the office of a mediator.

I understand that back in 2018 Benlida sought to mediate with CTX regarding the then outstanding balance, but
CTX never responded, and then efforts to reach an agreement to arbitrate came to naught. Given your motion
papers, we’ll take CTX at its word that it now intends to mediate in good faith, and that it won’t be a waste of
time. While we did indicate when we spoke that we believed that it would be a waste of time to mediate –
because our position is that CTX owes Benlida some $13 million, and your position is that Benlida owes CTX
about $6 million – our client is quite willing to participate in good-faith mediation efforts.

If you would like to propose three different mediators – preferably former judges with commercial experience –
we’re confident at least one would be acceptable to our client. Due to the 12-hour time difference between us
and China, it would be best if we could get started early in the day.



                                                        2
   Case 0:21-cv-60125-RNS Document 18-1 Entered on FLSD Docket 04/21/2021 Page 3 of 5

Please let us know your proposed mediators ASAP – whether in New York or Florida – and the dates that will
work for you, assuming the mediator will also be free that day. Of course, our client agrees to share the cost of
mediation 50/50.

Best regards,

Rich Lerner




                          Richard E. Lerner
                          Mazzola Lindstrom LLP
                          1350 Avenue of the Americas, 2nd Floor, New York, NY 10019
                          1999 Avenue of the Stars, Ste. 1100, Los Angeles, CA 90067
                          D: 646.813.4345 | M: 917.584.4864 |
                          richard@mazzolalindstrom.com www.mazzolalindstrom.com
                          NEW YORK * LOS ANGELES




                                                         3
Case 0:21-cv-60125-RNS Document 18-1 Entered on FLSD Docket 04/21/2021 Page 4 of 5
Case 0:21-cv-60125-RNS Document 18-1 Entered on FLSD Docket 04/21/2021 Page 5 of 5
